Citation Nr: 0029589	
Decision Date: 11/09/00    Archive Date: 11/16/00	

DOCKET NO.  99-10 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1948 to October 
1953.  He was a prisoner of the North Korean government from 
April 1951 to August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Houston VARO which confirmed and continued a 30 percent 
disability rating for the veteran's PTSD.

A review of the record reflects that the veteran was issued a 
statement of the case with regard to a claim for service 
connection for arteriosclerotic heart disease and a claim for 
service connection for bronchial asthma in October 1999.  A 
substantive appeal with regard to these matters is not of 
record.  Additional evidence of record discloses that service 
connection is in effect for a number of disabilities other 
than PTSD.  The combined disability rating of 70 percent has 
been in effect since September 1998.  The veteran has been 
determined to be entitled to a total rating based on 
individual unemployability by reason of the severity of his 
service-connected disabilities from September 10, 1998.


FINDING OF FACT

The veteran's service-connected PTSD is not shown to be 
productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss.


CONCLUSION OF LAW

The schedular criteria for entitlement to a disability rating 
in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the evidence of record discloses that service 
connection for PTSD was granted by a rating decision dated in 
January 1995.  A 30 percent rating was assigned, effective 
March 3, 1994.

In January 1999, the veteran's claim for an increased rating 
for PTSD was denied.  A timely appeal ensued.

Under the laws administered by VA, disability evaluations are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 U.S.C.A. § 4.7.  Where there is a reasonable doubt as to 
the degree of disability, such doubt shall be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

Factual Background

Evidence of record includes a report of a treatment plan 
update of the veteran's treatment at a VA facility in 
February 1998.  His history of having been a North Korean 
prisoner of war was related.  Symptoms included flashbacks, 
nightmares, avoidance of places that would bring back 
memories, outbursts of anger, insomnia, intrusive thoughts, 
startle reaction, and difficulty with memory and 
concentration.  The veteran was divorced and lived by 
himself.  He was in close contact with his two daughters and 
a son.  He had been medically retired since 1977 because of a 
knee injury.  Currently, he was very involved in his church 
and he felt that his faith was what had carried him through 
the years.  The veteran was given a GAF score of 51 
(moderate).  As for vocational impairment, it was commented 
that he was unable to work due to irritability and 
intolerance of stress in the workplace resulting in poor 
performance.  As for social impairment, it was noted that he 
played with a local band and his relationships were related 
to the performance of music and that he had no intimate 
social contacts.  .

The veteran was accorded a PTSD examination by VA in June 
1999.  The medical records were reviewed by the examiner.  It 
was indicated the veteran reported having had no psychiatric 
hospitalizations.  He stated that he received outpatient care 
at the outpatient clinic in Corpus Christi.  He saw a doctor 
there very infrequently.  He stated it had been several 
months since his last visit.  He was taking 50 milligrams of 
Trazodone at bedtime.

The veteran stated that he had had PTSD symptoms since his 
last examination in 1997, and it was indicated these symptoms 
had been without significant change.  He had not worked since 
the 1997 examination and he stated that he had basically not 
worked since 1977 when he was retired from his Civil Service 
job because of knee problems.

With regard to frequency, severity and duration of symptoms, 
the veteran reported having continuous psychiatric symptoms 
of moderate severity.  He reported no remissions.  He had not 
attempted to work over the past year because of a disability 
retirement from Civil Service.  He also stated that he was 
too nervous to work.  He was divorced, but indicated that he 
still dated and went out with women.  He described a 
reasonably active social life.

The veteran complained of extremely poor sleep.  He described 
nightmares of his experiences in Korea.  He added that he had 
many guilt feelings and frequent crying spells.  He claimed 
that he had poor concentration.  He also reported avoidance 
of things that would remind him of his experiences of Korea.  
He reported essentially a sense of a foreshortened future 
that was somewhat mitigated by his religious beliefs.  He 
continued to have a permanent startle response, as well as 
hypervigilance and irritability.

On examination, he was described as pleasant and cooperative.  
He was properly oriented.  Memory and recall were good.  
Thoughts were well organized, logical, and coherent.  He was 
able to reach a goal of thinking without difficulty.  He gave 
no evidence of delusions or hallucinations.  He mentioned 
hearing voices, but upon investigation, this was described as 
not really a hallucinatory phenomenon.  Mood appeared to be 
euthymic.  Responses were appropriate.  The veteran was 
described as having very good hygiene.  No obsessive or 
ritualistic behavior interfering with routine activities was 
observed.  All speech patterns were normal.  No panic attacks 
were described.  The veteran occasionally had periods of 
depression.  Notation was also made of irritability and a 
short temper.

Psychological testing was not deemed necessary.  The Axis I 
diagnosis was PTSD.  There was no Axis II diagnosis.  The GAF 
score was given as 65.  It was stated the veteran had some 
mild symptoms and some difficulty in social functioning, but 
the examiner described the veteran as generally functioning 
"pretty well."

Additional evidence consists of testimony given by the 
veteran at a hearing at the RO in March 1999 and variously 
dated statements from him in which he contends that his 
service-connected PTSD is more severe than the current 
30 percent rating reflects.

Analysis

The veteran's disability is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, which provides that a 30 percent 
disability rating is for assignment when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is for assignment for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  Gross impairment 
of thought processes or communications; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

After a review of all of the evidence of record in 
conjunction with the application of the relevant laws and 
regulations, the Board concludes that a disability rating in 
excess of 30 percent for the veteran's PTSD is not warranted.  
The relevant medical evidence reflects that the veteran's GAF 
scores have been scored at 51 and higher.  According to the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed., 1994), (DSM--IV), a GAF of 61-70 indicates "[s]ome  mild 
symptoms (e.g., depressed mood and mild and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  The DSM-IV also 
states that a GAF of 51-60 indicates "[m]oderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  The Board finds that the medical evidence 
fails to demonstrate that the veteran currently suffers from 
much of the criteria applicable for a 50 percent disability 
rating.  For example, there has been no indication in the 
pertinent medical evidence of his having difficulty with 
speech, his having panic attacks, his having difficulty in 
understanding complex commands, there being impairment in 
short and long-term memory, his having impaired judgment, or 
his having impaired abstract thinking.  Indeed, although the 
psychiatric disability manifests itself with periods of 
depression, irritability, and a short temper, the relevant 
medical evidence indicates that the disorder has been 
relatively stable and the veteran appears generally to be 
functioning fairly well.  In fact, the examiner at the time 
of the most recent psychiatric examination accorded the 
veteran by VA in June 1999 described the veteran as 
"generally functioning pretty well."  The veteran's symptoms 
were described by the examiner at that time as being only 
mild in degree and causing only "some" difficulty in social 
functioning.  Accordingly, the Board concludes that the 
veteran's psychiatric symptomatology most closely 
approximates the criteria listed for the 30 percent 
disability rating under Code 9411.  The Board notes that the 
30 percent rating currently in effect takes into account 
social and industrial impairment; the question is one of 
degree.  Here, the medical evidence of record has revealed 
clinical findings and GAF scores that are not consistent with 
more than moderate impairment and the examinations have shown 
that the veteran fails to meet most of the criteria for a 
50 percent rating at this time.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the claim for a rating in 
excess of 30 percent for the veteran's PTSD must be denied.

ORDER

A disability rating in excess of 30 percent for PTSD is 
denied.


		
      RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals




 

- 8 -

- 4 -


